UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52176 ETWINE HOLDINGS, INC. (Exact name of small business issuer as specified in its charter) Delaware 20-3191847 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 366 North Broadway, Suite 41042, Jericho, NY 11753 (Address of principal executive offices) (Zip Code) (516) 942-2030 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes oNo x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 6, 2007: 10,005,507 shares of common stock. Transitional Small Business Disclosure Format (check one): Yes o No x eTWINE HOLDINGS, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEET AS OF JUNE 30, 2007 (UNAUDITED) PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2004 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGE 3 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE PERIOD FROM MAY 7, 2004 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGE 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR SIXMONTHS ENDED JUNE 30, 2, 2004 (INCEPTION) TO JUNE 30, 2007 (UNAUDITED) PAGES 5 - 14 NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS eTwine Holdings, Inc. (A Development Stage Company) Condensed Consolidated Balance Sheet June 30, 2007 (Unaudited) ASSETS Current Assets Cash $ 73,259 Accounts receivable, net 339 Total Current Assets 73,598 Website development costs, net 18,826 Other Assets Security Deposit 1,210 Prepaid Expense 4,478 Total Other Assets 5,688 Total Assets $ 98,112 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ 16,341 Accrued interest 14,694 Total Current Liabilities 31,035 Convertible Note Payable - Stockholder 45,486 Total Liabilities 76,521 Commitments and Contingencies - Stockholders' Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - Common stock,$0.001 par value; 100,000,000 shares authorized, 9,805,507 shares issued and outstanding 9,806 Additional paid-in capital 1,215,578 Accumulated deficit during development stage (982,543 ) Less: subscription receivable (219,000 ) Less: deferred compensation (2,250 ) Total Stockholders' Equity 21,591 Total Liabilities and Stockholders' Equity $ 98,112 See accompanying notes to condensed consolidated financial statements. 1 eTwine Holdings, Inc. (A Development Stage Company) Condensed Consolidated Statements of Operations For the Three and Six Months Ended June 30, 2007 and 2006 and for the Period from May 7, 2004 (inception) to June 30, 2007 (Unaudited) May 7, 2004 Three Months Ended June 30, Six Months Ended June 30, (Inception) to 2007 2006 2007 2006 June 30, 2007 Revenue $ 279 $ 30 $ 286 $ 62 $ 648 Operating Expenses Professional fees 2,998 4,546 11,221 18,516 111,759 Research and Development 77,400 33,294 107,300 52,326 302,429 Depreciation 2,157 2,025 4,313 4,050 24,325 General and administrative 56,048 2,108 154,800 3,017 535,597 Total Operating Expenses 138,603 41,973 277,634 77,909 974,110 Loss from Operations (138,324 ) (41,943 ) (277,348 ) (77,847 ) (973,462 ) Other Expense Interest Expense (673 ) (1,548 ) (2,045 ) (3,090 ) (14,693 ) Interest Income 421 981 1,394 1,612 5,612 Total Other Expense, net (252 ) (567 ) (651 ) (1,478 ) (9,081 ) Loss Before Provision For Income Taxes (138,576 ) (42,510 ) (277,999 ) (79,325 ) (982,543 ) Provision for Income Taxes - Net Loss $ (138,576 ) $ (42,510 ) $ (277,999 ) $ (79,325 ) $ (982,543 ) Net Loss Per Share- Basic and Diluted $ (0.01 ) $ (0.01 ) $ (0.03 ) $ (0.01 ) $ (0.12 ) Weighted average number of shares outstanding during the period - basic and diluted 9,345,841 8,227,000 9,185,092 8,227,000 7,981,151 See accompanying notes to condensed consolidated financial statements. 2 eTwine Holdings, Inc. and Subsidiary (A Development Stage Company) Condensed Consolidated Statement of Changes in Stockholders' Equity(Deficiency) For the period from May 7, 2004 (inception) to June 30, 2007 (Unaudited) Preferred Stock Common stock Deficit $.001 Par Value $.001 Par Value Additional accumulated during Total Number of paid-in development Deferred Subscription Stockholder's Shares Amount Shares Amount capital stage Compensation Receivable Equity Stock issued to founders on May 7, 2004 - - 7,300,000 $ 7,300 $ - $ (600 ) $ - $ (7,300 ) $ (600 ) Net loss, 2004 - (24,381 ) - - (24,381 ) - Balance, December 31, 2004 - - 7,300,000 7,300 - (24,981 ) - (7,300 ) (24,981 ) - Stock issued for cash - - 797,000 797 198,453 - - (93,500 ) 105,750 Deferred compensation (shares issued for service) - (22,656 ) (22,656 ) Stock issued for services - - 130,000 130 32,370 - 32,500 Net loss, 2005 - (92,779 ) - - (92,779 ) Balance, December 31,2005 - - 8,227,000 8,227 230,823 (117,760 ) (22,656 ) (100,800 ) (2,166 ) Cash received on subscription receivable - 100,800 100,800 Deferred Compensation Realized 22,656 22,656 Shares issued for services - - 281,780 282 83,502 - - - 83,784 Stock options granted for services 365,250 365,250 Stock issued for cash 500,000 500 149,500 150,000 Stock based compensation - (5,250 ) - (5,250 ) Net loss,2006 - (586,784 ) - - (586,784 ) Balance, December 31, 2006 - - 9,008,780 9,009 829,075 (704,544 ) (5,250 ) - 128,290 Shares issued for services - - 90,000 90 63,210 - - - 63,300 Stockholder note payable converted to commonstock - - 200,000 200 49,800 - - - 50,000 Shares issued for cash 506,727 507 273,493 (219,000 ) 55,000 Deferred Compensation Realized - 3,000 - 3,000 Net Loss, June 30, 2007 - (277,999 ) - - (277,999 ) Balance, June 30, 2007 - - 9,805,507 9,806 1,215,578 (982,543 ) (2,250 ) (219,000 ) 21,591 See accompanying notes to condensed consolidated financial statements. 3 eTwine Holdings, Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2007 and 2006 and for the Period from May 7, 2004 (inception) to June 30, 2007 (Unaudited) May 7, 2004 Six Months Ended June 30, (Inception) to 2007 2006 June 30, 2007 Cash Flows From Operating Activities: Net Loss $ (277,999 ) $ (79,325 ) $ (982,543 ) Adjustments to reconcile net loss to net cash used in operations Depreciation 4,314 3,101 24,326 Stock issued for services 66,299 26,656 542,583 Changes in operating assets and liabilities: (Increase) Decrease in: Accounts Receivable (286 ) 39 (338 ) Prepaid Expense (4,478 ) (4,478 ) Security Deposit (1,210 ) (1,210 ) Increase (Decrease) in: Accrued expenses 5,070 Accounts payable 15,485 870 16,341 Accrued interest payable 2,045 3,090 14,694 Net Cash Used In Operating Activities (195,830 ) (40,499 ) (390,625 ) Cash Flows From Investing Activities: Purchase of Fixed Assets (1,703 ) (949 ) Website development Costs - - (42,203 ) Net Cash Provided By Investing Activities (1,703 ) - (43,152 ) Cash Flows From Financing Activities: Proceeds from issuance of stock, net of subscription 55,000 93,500 404,250 Advances from stockholder - - 102,786 Net Cash Provided By Financing Activities 55,000 93,500 507,036 Net Increase (Decrease) in Cash (142,533 ) 53,001 73,259 Cash at Beginning of Period 215,792 81,666 - Cash at End of Period $ 73,259 $ 134,667 $ 73,259 Supplemental disclosure of cash flow information: Cash paid for interest $ - $ - $ - Cash paid for taxes $ - $ - $ - Supplemental disclosure of non-cash investing and financing activities: During 2004, the Company sold 7,300,000 shares of common stock in exchange for a subscription receivable totaling $7,300.During 2006, a stockholder exchanged $7,300 of a note payable in full settlement of a subscription receivable. For the period ended March 31, 2007 the Stockholder exchanged $50,000 of a convertible note payable for 200,000 shares of Common Stock. Stock issued in exchange for subscription receivable $219,000 See Note 2(C ) See accompanying notes to condensed consolidated financial statements. 4 eTWINE HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) NOTE 1 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES AND ORGANIZATION (A) Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in The United States of America and the rules and regulations of the Securities and Exchange Commission for interim financial information.Accordingly, they do not include all the information necessary for a comprehensive presentation of financial position and results of operations. It is management's opinion, however that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statements presentation.The results for the interim period are not necessarily indicative of the results to be expected for the year (B) Organization eTwine Holdings, Inc. (a development stage company) was incorporated under the laws of the State of Delaware on July 19, 2005. eTwine, Inc. was incorporated under the laws of the State of New York on May 7, 2004. eTwine Holdings, Inc. and its wholly owned subsidiary eTwine, Inc. are hereafter referred to as (the “Company”). The Company was organized to operate an online dating and social community website that is proactive in understanding the singles environment.Activities during the development stage include developing the business plan and raising capital. (C) Principles of Consolidation The accompanying 2007 and 2006 condensed consolidated financial statements include the accounts of eTwine Holdings, Inc. and its 100% owned subsidiary eTwine, Inc. All intercompany accounts have been eliminated in the consolidation. (D) Use of Estimates In preparing financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period.Actual results could differ from those estimates. 5 eTWINE HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) (E) Cash and Cash Equivalents For purposes of the cash flow statements, the Company considers all highly liquid investments with original maturities of three months or less at the time of purchase to be cash equivalents. (F) Loss Per Share Basic and diluted net loss per common share is computed based upon the weighted average common shares outstanding as defined by Financial Accounting Standards No. 128, “Earnings per Share.”The 141,392 and 170,592 shares issuable upon conversion of the note payable were not included in the computation of loss per share for June 30, 2007 and 2006, respectively, because their inclusion is anti-dilutive.The 1,500,000 shares issuable upon the exercise of stock options were not included in the computation of loss per share for June 30, 2007 or the period from May 7, 2004 (inception) to June 30, 2007 because their inclusion is anti-dilutive. (G) Property and Equipment The Company values property and equipment at cost and depreciates these assets using the straight-line method over their expected useful life. The Company uses a three year life for software. (H) Stock-Based Compensation In December 2004, the FASB issued SFAS No. 123(R), "Share-Based Payment," which replaces SFAS No. 123 and supersedes APB Opinion No. 25.Under SFAS No. 123(R), companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. In March 2005 the SEC issued Staff Accounting Bulletin No. 107, or "SAB 107". SAB 107 expresses views of the staff regarding the interaction between SFAS No. 123(R) and certain SEC rules and regulations and provides the staff's views regarding the valuation of share-based payment arrangements for public companies. SFAS No. 123(R) permits public companies to adopt its requirements using one of two methods.On April 14, 2005, the SEC adopted a new rule amending the compliance dates for SFAS 123R. Companies may elect to apply this statement either prospectively, or on a modified version of retrospective application under which financial statements for prior periods are adjusted on a basis consistent with the pro forma disclosures required for those periods under SFAS 123. Effective January 1, 2006, the Company has fully adopted the provisions of SFAS No. 123R and related interpretations as provided by SAB 107.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. 6 eTWINE HOLDINGS, INC. AND SUBSIDIARY (A DEVELOPMENT STAGE COMPANY) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 (UNAUDITED) (I) Business Segments The Company operates in one segment and therefore segment information is not presented. (J) Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements”. The objective of SFAS 157 is to increase consistency and comparability in fair value measurements and to expand disclosures about fair value measurements.SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements and does not require any new fair value measurements. The provisions of SFAS No. 157 are effective for fair value measurements made in fiscal years beginning after November 15, 2007. The adoption of this statement is not expected to have a material effect on the Company's future reported financial position or results of operations. In February 2007, the Financial Accounting Standards Board (FASB) issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities
